Order entered February 11, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-01272-CV

             INTO THE SUNSET REVOCABLE LIVING TRUST, Appellant

                                             V.

                           DESIGN TECH HOMES, LP, Appellee

                          On Appeal from the 274th District Court
                                  Comal County, Texas
                           Trial Court Cause No. C2017-2027C

                                         ORDER
       Before the Court is appellant’s February 7, 2019 “Opposed Motion to Determine Finality

of Judgment and Furtherance of Appeal.” We DENY the motion. Appellant’s brief on the

merits is due February 27, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE